 THE ROGER5 MFG. CO.1173.The Respondent has not terminated the employment of Clarence Patterson andJamesL. Johnsonin violation of Section 8(a)(3) and(1) of the Act,as alleged inparagraphsVII, VIII,and IX of the complaint.4.TheRespondent has engaged in no unfair labor practices warranting the issu-ance of a remedial order.RECOMMENDED ORDERUponthe foregoing findings and conclusions and the entire record in the case, andpursuant to Section 10(c) of the NationalLaborRelations Act, as amended, it isrecommendedthatthe consolidated complaint in CasesNos. 38-CA-23 (formerly13-CA-6685) and 38-CA-31 (formerly13-CA-6794)be, and itherebyis, dismissed.The Rogers Mfg. Co.andInternational Chemical Workers Union,AFL-CIO.Case No. 8-CA-3767.October 11, 1965DECISION AND ORDEROn July 26, 1965, Trial Examiner Louis Libbin issued his Decisionin the above-entitled proceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practices and recommend-ing that it cease and desist therefrom. and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.There-after, Respondent filed exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order.] 21These findings and conclusions are based,in part, upon credibility determinations ofthe Trial Examiner,to which the Respondent has excepted,alleging that the Trial Exam-iner was biased and prejudiced.After a careful review of the record,we conclude that theTrial Examiner's credibility findings are not contrary to the clear preponderance of allthe relevant evidence.Accordingly,we find no basis for disturbing the Trial Examiner'scredibility findings in this case, and we reject the charge of bias and prejudice on thepart of the Trial Examiner.Standard Dry/WallProducts,Inc.,91 NLRB 544, enfd. 188F. 2d 362(C.A. 3).2 The note paragraph immediately below the signature line at the bottom of the Ap-pendix attached to the Trial Examiner's Decision is amended to read: "In the event theabove-named employee is presently serving in the Armed Forces of the United States,we will notify her of her right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act of 1948,as amended,after discharge from the Armed Forces."155 NLRB No. 17. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on February 8, 1965, by International Chemical Workers Union,AFL-CIO, herein called the Union, the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region 8 (Cleveland, Ohio), issued hiscomplaint, dated March 26, 1965, against The Rogers Mfg. Co., herein called theRespondent.With respect to the unfair labor practices, the complaint alleges thatRespondent engaged in unfair labor practices within the meaning of Section8 (a) (1)and (3) and Section 2(6) and (7) of the National Labor Relations Act, as amended,herein called the Act, by discharging employee Sarah LaRue on February 2, 1965,and thereafter refusing to reinstate her, because of her union membership and activi-ties.In its duly filed answer, Respondent admits the discharge and refusal to rein-state but denies, generally, all unfair labor practice allegations.Pursuant to notice, a hearing was held before Trial Examiner Louis Libbin atAkron, Ohio, on May 12 and 13, 1965. All parties were represented at thehearingand were given full opportunity to be heard, to examine and cross-examine witnesses,to introduce relevant evidence, and to file briefs.On June 14, 1965, the GeneralCounsel and Respondent filed briefs, which I have fully considered.For thereasonshereinafter indicated, I hereby deny Respondent'smotion to dis-miss the complaint and find that Respondent violated Section8(a)(1) and (3) ofthe Act.Upon the entire record in the case, and from my observation of the demeanor ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, The Rogers Mfg. Co., an Ohio corporation, maintains its principalplace of business and plant in Akron, Ohio, where it is engaged in the manufactureof automobile parts and other products.Respondent annually ships products, valuedin excess of $50,000, from its Akron, Ohio, plant to locations outside the State ofOhio; Respondent also annually receives at its Akron, Ohio, plant, goods valued inexcess of $50,000 from points outside the State of Ohio.Upon the above-admitted facts, I find, as Respondent admits in its answer, thatRespondent is engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.H. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the record shows, and I find, that Inter-national ChemicalWorkers Union, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES 1Sarah LaRue had been employed by Respondent from September 16, 1946, untilher discharge on February 2, 1965.At the time of her discharge, she was operatinga punch press and was the most senior among the female employees.During heralmost 20 years of employment, Respondent's only dissatisfaction with her workoccurred about 5 or 6 years before her discharge, at which time she was given 3 daysoff for shearing a die. She was discharged on February 2, 1965, allegedly for havingbeen absent from work for 3 consecutive days without reporting off.The sole issue litigated in this proceeding in whether Respondent was discrimina-torilymotivated in discharging LaRue and seized upon her alleged absences withoutreporting off as a pretext to cloak its discriminatory motivation.A. LaRue'sunionand concertedactivitiesSarah LaRue was an active union protagonist during the Union's organizationalcampaign.The Union won a Board election on December 11, 1964, and was certi-fied as exclusive bargaining representative on December 18, 1964.The Union thenscheduled a mass meeting to consider contract proposals, among other things; whenthe female employees were assembled in the plant lunchroom, LaRue informed them1 Unless otherwise indicated, the factual findings are based on evidence and creditedtestimony which is either admitted or undented. THE ROGERS MFG. CO.119of the mass meeting and urged all to attend.One of the employees posed the ques-tion about not wanting to join the Union.LaRue replied that those who did notwant to join were still invited to attend the mass meeting but explained that theywould not have a voice in the proceedings.Another girl raised the question of aclosed shop.LaRue stated that there was no such thing as a closed shop anymorebut that it would be possible to have a union shop.She then explained to the girlsthe meaning of a union shop.About a half hour after LaRue returned to work from lunch, Wilber Dean, herforeman and immediate superior,who was admitted by Respondent to be a super-visor within the meaning of the Act, came over to talk to her at her press.Deanstated that there would always be people working at the plant who did not belong tothe Union,regardless of what anyone else said.He also stated that they did notneed a union and that the Company had always been fair with the employees andhad given them benefits.He then added that he wanted her to know that he knewshe had been attending union meetings,and that he knew there was going to beanother union meeting and that LaRue would attend.LaRue admitted that she hadattended previous meetings and would attend the next one which was scheduled for4 p.m. the following day.LaRue was elected a union Trustee and a member of the Union's negotiating com-mittee.Three negotiating sessions with representatives of Respondent were heldprior to LaRue'sdischarge.These sessions were held from about 7 to 9 p.m. onJanuary 18 and 26 and on February 1, 1965. LaRue attended and actively partici-pated in all these sessions,advancing counterproposals to Respondent's offers.B. The circumstances surrounding LaRue's absences from workLaRue was absent from work from January 25 to February 4, 1965, because ofa kidney infection.She worked on the first shift which started at 7 a.m.About5.30 a.m. on Monday,January 25,the first day of her absence,she telephoned thehome of employee Thelma Brittain with whom she rode to work, and informedBrittain that she would not be coming to work because she was sick.Brittain statedshe would tell them when she got in,but LaRue replied that she herself would call in.About 6:30 a in., LaRue, following her customary practice,telephoned the plant andspoke to Tony Bonfilio, a working leadman on the third shift who happened to answerthe telephone.She stated that she was sick and asked Bonfiglio to report her off.Bonfiglio noted the call and the message on the calendar pad in Plant ManagerDeHaven'soffice.Shortly thereafter,he saw Waring Winter, the general foremanof the first shift, and told him that LaRue had called and reported off.Winter replied,"Okay."About 10 minutes later, Thelma Brittain arrived at the plant.As shewalked by, she saw Winter and told him that LaRue could not come in because shewas sick.Winter replied that LaRue had already reported off. Foreman Dean, whowas LaRue's immediate supervisor,was out sick that day.2LaRue's infection caused her "to run to the bathroom continually"when she movedaround, as was the case when she worked;but it was different if she sat quietly.Forthat reason she continued to attend the bargaining sessions where she could sit with-out moving.Respondent was represented at those meetings by General ManagerLoper, Plant Manager DeHaven, Treasurer or Controller McMahon, Attorney Brown,and Labor Relations Consultant Rector.At the end of the negotiating session on Tuesday, January 26,PlantManagerDeHaven asked LaRue how she felt. She replied that she did not feel too good and2 The findings in this paragraph are based on the credited testimony of LaRue,Brittain,and Bonfiglio,who was the union president.My observation of their demeanor whiletestifying under oath convince me that they are candid and forthright witnesses whoare entitled to full credence.Iwas not similarly impressed by Respondent'switnesses,particularlyWinter, who denied that either Bonfiglio or Brittain spoke to him aboutLaRue that morning, although he did admit that he got to the plant about 6.30 a m.,that Bonfigllo did "possibly"talk to him, and that he"imagine[d]"he did see ThelmaBrittain that morning but could not recall any conversation with her.Moreover, theclear preponderance of all the evidence shows that it was customary for Bonfiglio toanswer the telephone and receive reports from employees reporting off when his foremanwas busy or not in the vicinity,as was the case on January 25,and Plant ManagerDeHaven admitted that the calendar in his office was on occasion used for making suchnotations regarding absences,although he denied seeing any such notation concerningLaRue that morning. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARD"couldn't get an appointment to go to the doctor until Thursday," which was Janu-ary 28.She added that she was afraid and that she "thought it might be colontrouble." 3LaRue did visit the doctor on January 28.The next negotiating meeting was held on Monday evening, February 1.WhenDeHaven came down to the plant vestibule to open the plant door for Labor Rela-tions Consultant Rector, LaRue and Union Business Agent Harrison also walked in.LaRue then said to DeHaven in a "more or less joking" manner that "you may notbelieve this but I am still sick. I have to go to the doctor." She also stated that shethought she "had some kind of a kidney infection."DeHaven replied, "Okay." 4C. The discharge of, and refusal to reinstate, LaRueBy letter dated February 2, 1965, and signed by McMahon, Respondent's con-troller, LaRue was advised as follows:As you are aware, the policy of this Company is that any employee who doesnot report off from work for three consecutive days is considered as having quittheir employment.Although we are sorry that you have shown no further interest in employmentwith our Company, you have our best wishes for your future plans.LaRue did not receive this letter until about 10 a.m. on February 4.That morn-ing, she reported to the plant for work about 6:45 a.m. and found that her timecardhad been pulled. She asked the employees in the vicinity if they knew anythingabout it, and they replied that they did not.As she went past Kirkpatrick, the fore-man on the third shift, he handed her a workcard for a job assignment. She toldKirkpatrick that she did not know whether she was working that day because hertimecard had been pulled. She then went to and asked General Foreman Winterif he knew anything about her timecard .5He helped her look "all through the rack"but could not find her card. She asked if she should work that day and they couldmake out another card for her later.When Winter made no reply, LaRue went tothe restroom in her own department to get her apron.Kirkpatrick then informedher that he had spoken on the telephone to DeHaven, who stated that her card hadbeen pulled.She then went to the office where she called a cab and went home.Later that morning she called the plant and asked to talk to DeHaven, informing theoffice girl that she wanted to know why her timecard was pulled.After a pause,the office girl informed her that DeHaven stated she was no longer employed withthe Company.On February 8, the Union filed an unfair labor practice charge with the Board'sRegional Office, alleging that LaRue had been discharged because of union activities.The next negotiating session was held on February 15 and was also attended byLaRue.At this meeting, Union Representative Ashton asked Respondent's AttorneyBrown when LaRue would be put back to work. Brown replied that he understoodshe had not been reported off, that it was now in the hands of the National LaborRelations Board, and that he would let the Board handle it. Brown also referred toa company policy about not reporting off for 3 days. LaRue stated that she hadnever heard of such a policy.When Brown asked her why she had not reported off,LaRue replied that she had.Rector also stated that she could not be taken back,that the Company had a definite policy about an employee having automatically quitif she had not reported off for 3 consecutive days, and that other employees had beenterminated for violating the same rule.During the middle of the bargaining session,the union representatives caucused to consider the wage demands.During the dis-cussions after the caucus, LaRue told Rector that she had reported off by telephoneto Tony Bonfiglio on January 25.4 The findings in this paragraph are based on LaRue'scredited testimony,which isessentially admitted by DeHaven.He admitted that she told him she was sick and hadto find out what was wrong with her, that she had "something wrong with her insides"but did not know what it was, and that she was trying to get a doctor's appointment.I do no credit DeHaven's testimony that on that occasion LaRue also specifically askedhim to report her off to her supervisor for the next day.* The findingsin this paragraph are based on the credited testimony of LaRue andHarrison.I do not credit the denials of DeHaven and Rector.6Her immediate supervisor, Foreman Dean, was not present at that time. THE ROGERSMFG. CO.121D. Respondent's asserted reason for the discharge and concluding findingsGeneral Manager Henry Loper testified that the sole reason for LaRue's dischargewas her absence for 3 consecutive days withoutnotice tothe Company,in violationof Respondent's alleged long-established, written, and publicized rule.He furthertestified that her notification to Plant Manager DeHaven at the negotiating meetingon the evening of January 26 was only considered as notice that she would not reportthe following day, January 27; that her 3-day period of absence without notice con-sisted of Thursday and Friday, January 28 and 29, and Monday, February 1; andthat her termination notice was sent on Tuesday, February 2.Although admittedlyfully aware of her union membership and participation in the bargainingsessionsduring her absence from work, he denied that this had anything to do with the deci-sion to terminate her.Upon consideration of the entire record as a whole, and more particularly thefollowing specified factors, I reject Respondent's asserted defense and find that thedischarge of, and refusal to reinstate, LaRue was discriminatorily motivated.1.Assuming the existence of the alleged rule, it was never publicizedor made known to the employeesRespondent's top management representatives testified that during their entireemployment with Respondent, which ranged up to 14 years in some cases, there hasbeen in existence an inflexible, written rule that an employee who is absent mustreport off at least once within a 3-day period or be regarded as having automaticallyquit his employment; that from time to time special notices to that effect have beenposted on all the timeclocks; and that employees and newly hired employees werealso orally informed of the existence of this rule.Yet, Respondent offered no writ-ten proof of such rule or notice in evidence; nor did it explain its failure to do so.Although Respondent called as witnesses General Manager Loper, Office ManagerMcMahon, Plant Manager DeHaven, and General Foremen Winter and Kirkpatrick,none testified that they had posted or had ordered posted a notice pertaining to this3-day rule; nor did they testify that they had ever orally informed the employeesgenerally or specifically of this alleged company rule.Even estimates made byRespondent's witnesses as to when they had allegedly last seen such a notice postedvaried from 6 or 8 months prior to the instant hearing in the case of DeHaven, toa "couple of months" before the hearing in the case of Kirkpatrick, to 3 or 4 weeksbefore the hearing in the case of Winter. Indeed, Kirkpatrick's version of the postedrule differed from that of Respondent's other witnesses; for he testified that the noticewhich he saw stated that if employees do not call in "every day within the three days,"they would be considered an automatic quit.And of the approximately 180 employ-ees working for Respondent, it failed to produce a single employee to testify to theexistence of such a rule or to having heard about it or having seen any notice to thateffect.On the other hand, six witnesses for the General Counsel, who had been employedby Respondent for periods ranging from 2 months to 18 years, credibly testified thatthey had never heard or been informed of such company rule or had ever seen anynotice posted to that effect; no employee testified to the contrary. Indeed, employeeWilliam Cedars, who was hired for the first time within 2 weeks after LaRue's dis-charge and during the time when Respondent claimed others were discharged alleg-edly for violating this rule, credibly testified without contradiction that he was notinformed of the existence of such a rule at the time of his employment although hehad been interviewed by both McMahon and DeHaven. The undisputed testimonyof employee witnesses shows it to have been the practice that when employees wereabsent for any period of time exceeding 3 days, they called in and reported off onlyon the first day of their absence.I seriously doubt that there was in fact such a rule as that claimed by Respondent.However, assuming the existence of the alleged nile, I am convinced and find thatitwas never made known or publicized to the employees.2.Assuming the existence of the alleged rule, it was never enforced priorto the commencement of LaRue's absence in January 1965According to the credited and undisputed testimony of all the employees who tes-tified, the practice in the case of an absence extending for 3 days or more, prior toLaRue's discharge, was to report off only on the first day of the absence and then to 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDreturn to work when the reason for the absence no longer existed; none was everreprimanded or disciplined for following this practice.The existence of this prac-tice is graphically illustrated in the case of LaRue herself.General Counsel's ExhibitNo. 4 is LaRue's absentee record, which was prepared at General Manager Loper'srequest prior to her discharge.This shows that on four occasions in 1964 LaRue wasabsent for periods exceeding 3 days, without any notation appearing thereon to indi-cate that she had reported off.6 In addition, LaRue credibly testified without con-tradiction that throughout her over 18 years of employment with Respondent shehad never reported off more than once during any period of absence and that wasalways on her first day of absence.The undisputed evidence shows that LaRue wasnever warned or reprimanded or disciplined for following this practice.Respondentmade no effort to explain the disparate treatment accorded to LaRue after she becamean active union negotiator.Finally, Respondent itself produced no convincing evidence of prior enforcementof such a rule.Although General Counsel's Exhibit No. 3, entitled "Employee Disci-plinary Report," was admittedlyin useuntil January 5, 1965, and although "unre-ported absence" is one of the reasons for warning or separation printed on thatreport,Respondent did not produce a single such report showing a discharge forunreported absences.Nor is Respondent's position supported by the exhibit whichitdid offer.For Respondent's Exhibit No. 1, under the section headed "LEFT OFOWN ACCORD," shows only that Ronald F. Mulhollen left "to accept other work."The exhibit shows no entry in the section headed "DISCHARGED," although "unre-ported absence" is one of the printed reasons listed in that section.DeHaven wasthe only Respondent witness who could vaguely remember the name of a singleperson discharged prior to January 27, 1965, allegedly for violating this rule duringhis 7 years of employment.Respondent offered no explanation of the circumstancessurrounding this alleged discharge or any evidence to corroborate DeHaven's vaguerecollection in this respect.I am convinced and find that prior to the commencement of LaRue's absence in1965, Respondent's practice was not to enforce its alleged 3-day rule, which wasrepeatedly violated with impunity.3.LaRue had satisfied the requirements of the alleged ruleAs previously found, consistent with custom and practice which she had followedfor over 18 years and which other employees also followed, LaRue called in andreported off on the first day of her absence on the morning of January 25. In addi-tion to writing her message on the calendar pad in DeHaven's office, Bonfiglioinformed General Foreman Winter, who later that same morning acknowledged toemployee Brittain that LaRue had already reported off.At the negotiating meetingon the evening of January 26, LaRue told Plant Manager DeHaven, in response tohis inquiry, that she did not feel too good, that she could not get a doctor's appoint-ment until Thursday, January 28, and that she was afraid "it might be colon trou-ble."DeHaven was thus put on notice as to the possible nature of her illness andthat her continued absence would be due to this illness.Although General Man-ager Loper testified that an employee need not call in again if he indicates in advancethe nature of the illness and that be will be absent because of it for an extendedperiod, Respondent nevertheless accepted LaRue's statement as satisfying the report-ing off requirementsonlyfor the following day, January 27, and began counting the3-day period of absence beginning with January 28. By thus insisting on form oversubstance, Respondent was in this case ignoring its own admitted realistic and prac-tical interpretation and application of its alleged rule.Moreover, even acceptingLaRue's words literally, their plain accepted meaning was that she would be absentat least through January 28, which would make the 3-day absence period start withJanuary 29 and continue up to February 3. Finally, as previously found, beforethe commencement of the negotiating session of February 1, LaRue informedDeHaven that she was still sick and had to go to the doctor and that she thoughtshe "had some kind of kidney infection."Even Respondent conceded that suchinformation would again stop the running of the 3-day period.Although, as pre-viously found, DeHaven at that time replied that it was "okay," LaRue was dis-charged the next day.I find that, without being aware of the existence of the alleged 3-day rule, LaRue'sconduct was such as to constitute an actual compliance with it.G These were as follows: 10 days from January 1 through January 13; 4 days frommarch 10 through 13; 10 days from April 6 through 17; and 5 days from August 16through 21.These did not involve Lincoln Insurance or industrial compensation claims. THE ROGERSMFG. CO.1234.Disparate treatment accorded LaRue by the unexplained andelaborate investigation of her prior absentee recordLoper testified that Respondent's policy did not permit any considerations to staythe operation of the 3-day rule; that the rule was a rigid and inflexible one; and thatitsviolation automatically resulted in the employee's discharge.Yet, he admittedthat before invoking the rule in LaRue's case, he had McMahon's staff prepare anelaborate and detailed schedule of her prior absenteeism since January 1964, a sched-ule which appears in the record as General Counsel's Exhibit No. 4Loper couldgive no satisfactory explanation for this investigation in view of his testimony thatthe rule was automatic and inexorable.Although he testified at one point that hewas not concerned with any absentee, especially, but only with her absences sinceJanuary 25, 1965, he later admitted that he "investigated all of the ramifications ofher absentee record."Thus, he went to the trouble of putting red check marks onthisexhibit, indicating each day LaRue was absent from January 1, 1964, toFebruary 2, 1965; an "X" was also placed next to each period of absence of 3 ormore days' duration.As previously noted, there were four such periods in 1964.While first testifying that he had consulted only with McMahon before deciding tosend LaRue a discharge letter, he later testified that before making his decision hereviewed LaRue's absentee record with McMahon and DeHaven, separately. Loperadmitted that this procedure of preparing and reviewing an employee's absentee rec-ord was not followed in the case of other employees discharged in January andFebruary 1965 allegedly for violating this same 3-day rule.When asked if therewas any particular reason why he did it in LaRue's case and not in the others, hetestified, "as a matter of curiosity."Why was Loper curious about LaRue's past absentee record if the company's pol-icywould not permit it to have any bearing on the operation of its 3-day rule?Why was LaRue's case treated differently in this respect?What was Loper search-ing for in his investigation and examination of her prior absentee record? I amconvinced that the answer warranted by the record is that he was looking for evi-dence to support or bolster a reason which could be seized upon as a seeminglyplausible basis for her discharge.The correctness of this conclusion, which I havereached, is verified by the fact that during the investigatory stages of this case Loperadmittedly told the Board's investigator that LaRue was released because of her"excessive absenteeism."5.Shifting reasons asserted for LaRue's dischargeAs previously noted, Loper admitted that, when the Board's agent was investi-gating the unfair labor practice charge prior to the issuance of the instant complaint,he told the Board's investigator that LaRue was discharged because of her "exces-sive absenteeism."Presumably realizing that General Counsel Exhibit No. 4 showsa remarkable decline in LaRue's unexcused absences in the period immediately pre-ceding her discharge, Loper abandoned this defense at the hearing, specificallydenied that "excessive absenteeism" was a factor considered in the decision to dis-charge her, and testified that he relied solely on her alleged failure to comply withthe 3-day absentee rule.6.Loper's unexplained interest in LaRue's participation in thenegotiating sessions during her absence from workLoper admitted that on page 4 of Respondent's Exhibit No 4 he put the initials"MPG" opposite the dates of January 26 and February 1, 1965, to indicate thatLaRue had attended the union bargaining meetings on those evenings.When Loperwas asked by the General Counsel to "give me some explanation as to why youhave noted on here that she attended those meetings," he testified, "as a matter ofinterest."When he was further pressed to explain "why it interested you that shewould be attending these bargaining sessions," he testified, "I am interested in allof the ramifications of this particular incident whether or not she was at a meeting orillas far as being off."Yes, despite his professed practice of "tak[ing] to heartthese employees" and wishing "to do the best possible" for them, Loper admittedlywas not sufficiently interested to ask LaRue at the bargaining meeting why she wasstill absent from work.Here then is another unexplained instance of Loper's interest and curiosity. Suchan interest would be understandable if Respondent were contending that the factthat LaRue attended the union bargaining sessions while claiming that she was tooill to work entered into its decision to discharge her.However, when Respondent'scounsel were specifically asked at the hearing whether they were taking that posi- 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, they positively stated that they were not.They made it perfectly clear thatthey were relyingsolelyon the fact that she had been absent on 3 successive days with-out allegedly calling in to report off, in violation of the Company's alleged rule, andthat whether or not they may have believed that she was not in fact too sick to workdid not enter at all into the decision to discharge her.Why then Loper's interest inher attendance at the bargaining session!Loperwas one of the Respondent's repre-sentatives who had also attended these bargaining sessions and was therefore fullyaware of LaRue's presence and participation at these meetings.I am convinced that Respondent resented LaRue's ardent union support and hercontinued attendance and participation in the negotiating sessions.The correctnessof this conclusion seems to be verified by the statement in Respondent's brief thatLaRue "did not neglect her union activities because she felt that the Union wasrunning the plant."When the opportunity arose, it seized upon it to rid itself of azealous and aggressive union advocate.Upon consideration of all the foregoingand the entire record as a whole, I am convinced and findthatRespondent's asserteddefense was advanced as a pretext to cloak a discriminatory motivation and thatLaRue's discharge and the failure to reemploy her were truly motivated by hercontinued participation in the negotiating meetings and by antiunion considerations?By such conduct,Respondent discriminated in regard to her hire and tenure ofemployment,thereby discouraging membership in the Union in violation of Section8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occuring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the policies of the Act.Having found that Respondent violated Section 8(a) (3) and(1) of the Act bydischarging Sarah LaRue on February 2, 1965, I will recommend that Respondentoffer her immediate and full reinstatement to her former or substantially equivalentposition,without prejudice to her seniority or other rights and privileges,and makeher whole for any loss of earnings she may have suffered as a result of the discrimi-nation against her, by payment to her of a sum of money equal to that which shenormally would have earned as wages from the date of her discharge to the date ofRespondent'soffer of reinstatement, less her net earnings during such period, withbackpay and interest thereon to be computed in the manner prescribed by the Boardin F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716.Because of the character and scope of the unfair labor practices herein found, Iwill recommend that, in order to effectuate the policies of the Act, Respondent ceaseand desist from in any other manner interfering with, restraining,and coercingemployees in the exercise of their rights guaranteed by Section7 of the Act .8Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.InternationalChemicalWorkers Union, AFL-CIO, is a labororganizationwithin themeaning ofSection 2(5) of the Act.7I find no merit in Respondent's contention that such a finding is negated by Respond-ent's Exhibits Nos. 2 through 7. These exhibits consist of form discharge letters,identi-cal to that issued to LaRue. Two of them are dated January 27,1965, which was 2 daysafter the commencement of LaRue's last absentee period.The remaining five are datedsubsequent to the filing of the instant unfair labor practice charge.The circumstancessurrounding these terminations were not litigated.None of the employees involved werecalled as witnesses;nor was any claim made that they were unavailable.And Respond-ent's contention that the Union's failure to file a charge in their behalf demonstrates thatthey were not union members, is just anon sequitur.sN.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532, 536 (CA. 4). THE ROGERS MFG. CO.1252.By discriminating with respect to the hire and tenure of employment of SarahLaRue, thereby discouraging membership in the above-named labor organization,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I hereby recommend that Respondent, The RogersMfg. Co., Akron, Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalf of International ChemicalWorkers Union, AFL-CIO, or any other labor organization, by discriminatorilydischarging or refusing to reinstate employees, or by discriminating against them inany other manner in regard to their hire and tenure of employment or any term orcondition of employment.(b) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form, join, or assist the above-named or any other labor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities, except as authorized in Section 8(a)(3) of the Act, as amended.2.Take the following affirmative action which is necessary to effectuate the poli-cies of the Act:(a)Offer to Sarah LaRue immediate and full reinstatement to her former orsubstantially equivalent position, without prejudice to her seniority or other rightsand privileges, and make her whole for any loss of earnings she may have suffered asa result of the discrimination practiced against her, in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount due as backpay.(c)Notify the above-named employee if presently serving in the Armed Forcesof the United States of her right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Actof 1948, as amended, after discharge from the Armed Forces.(d) Post at its plant in Akron, Ohio, copies of the attached notice marked"Appendix." flCopies of said notice, to be furnished by the Regional Director forRegion 8 (Cleveland, Ohio), shall, after being duly signed by authorized representa-tives of the Respondent, be posted by Respondent immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by said Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within 20 days from the dateof this Decision, what steps the Respondent has taken to comply therewith.10OIn the event that this Recommended Order Is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."10In the event that this Recommended Order Is adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Interna-tional Chemical Workers Union, AFL-CIO, or in any other labor organization, 126DECISIONSOF NATIONALLABOR RELATIONS BOARDby discriminatorily discharging or refusing to reinstate employees,or by dis-criminating against them in any other manner in regardto their hireand tenureof employment or any term or condition of employment.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployeesin theexerciseof their right toself-organization,to form,join, orassistthe above-named or anyother labororganization,to bargaincollectivelythrough representatives of their own choosing,to engagein otherconcertedactivitiesfor thepurpose of collective bargaming or other mutual aid or pro-tection, or to refrain from any or all such activities,except as authorized inSection 8(a) (3) ofthe Act, asamended.WE WILL offer to Sarah LaRueimmediate and full reinstatement to her formeror substantially equivalent position,without prejudice to her seniority or otherrights and privileges,and willmake her whole forany loss of earnings sufferedas a resultof thediscrimination against her.All our employees are free to become or remain,or refrain from becoming orremaining,members of the above-named or any otherlabororganization.THE ROGERSMFG. CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE -Inthe eventthe above-named employee is presently serving inthe ArmedForcesof the UnitedStates we will notify him of his right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal MilitaryTraining and ServiceAct of 1948,as amended,after dischargefrom the ArmedForces.This noticemust remain posted for 60 consecutivedays from the date ofposting,and must not be altered,defaced, or covered by any othermaterial.If employeeshave anyquestion concerning this notice or compliancewith its pro-visions, they may communicatedirectly with the Board'sRegionalOffice, 720 Bulk-ley Building,1501 Euclid Avenue, Cleveland, Ohio, Telephone No. Main 1-4465.Von Per Ahe Van Lines,Inc.andOffice Employes InternationalUnion, AFL-CIO, Local 13.Cases Nos. 14-CA-3386 and 14-CA-3565.1October 11,1965DECISION AND ORDEROn June 28, 1965, Trial Examiner Howard Myers issued his Decisionin the above-entitled proceeding, finding that Respondent had engagedin and wasengaging in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, asset forth in the attached Trial Examiner's Decision. There-after,Respondent filed exceptions to the Trial Examiner's Decisionand asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].1 Subsequent to hearing,Case No. 14-RC-4881was severedfrom thisconsolidatedproceeding and remandedto the RegionalDirector for Region14 for furtherprocessing.On August 18, 1965,the RegionalDirectorset aside the electionin Case No. 14-RC-4881on the basis of Petitioner's objections.155 NLRB No. 2.